Per Curiam.

We adopt the findings and conclusions of the board. An attorney who continues to practice law while his license is under suspension violates DR 3-101(B). Akron Bar Assn. v. Thorpe (1988), 40 Ohio St.3d 174, 532 N.E.2d 752. As we said in Disciplinary Counsel v. Koury (1997), 77 Ohio St.3d 433, 436, 674 N.E.2d 1371, 1373, “The normal penalty for continuing to practice law while under suspension is disbarment.”
However, in view of the specific facts of this case, including respondent’s prompt attempt to cure the deficiency with respect to continuing legal.education which resulted in his suspension, his immediate payment of the outstanding fines, the short duration of the suspension, and the recommendation of the panel, we order that respondent be suspended from the practice of law for one year with six months of the suspension stayed. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.